DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 41 is objected to because of the following informalities:  claim 41 recites “the self-contained controller device of claim 21” This appears to be a mistake, as claim 21 is a method claim, but the preamble of claim 41 matches the preamble of claim 23. It seems like a typographical error, claim 41 should depend on claim 23, Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Shearer et al (US 20100090656).
	Regarding claim 1, Shearer teaches a power self harvesting control device (see 20 para  0135) comprising: a power sub-system configured to self-harvest energy required to power its functionality (see 20 fig.57-59 para 0155-0160), wherein the power sub-subsystem comprises a non-removable self contained energy storage component operable to store self-harvested energy (see 26 fig.57-59 para 0155-0160, 0166); a communication sub-system configured to communicate with a remote device (see 57-59 para 0157-0160); an external function interface sub-system configured to receive and generate input/output signals associated with interactions with external components (see 57-59 para 0157-0160); and a management sub-system configured to manage and coordinate activities of the power control sub-system  (see fig. 57-59 para 0155-0230), the communication sub- system, and external function control sub-system (see fig. 57-59 para 0157-0160);, including managing and coordinating supply and consumption of the self-harvested energy (see fig. 57-59 para 0155-0230).
	Regarding claim 2, Shearer teaches invention set forth above, Shearer further teaches wherein the power sub-system further comprises a self-harvesting energy component (see fig.57-59 para 0149-0153).
	Regarding claim 3, Shearer teaches invention set forth above, Shearer further teaches wherein the self-harvesting energy component comprises a solar cell component (see fig.57-59 para 0152).
	Regarding claim 4, Shearer teaches invention set forth above, Shearer further teaches wherein the solar cell component comprises a protective cover layer disposed on a surface thereof  (see para 0152, 0230-0231).
	Regarding claim 5, Shearer teaches invention set forth above, Shearer further teaches wherein the protective cover layer comprises a gorilla glass cover layer (see para 0152, 0230-0231).
	Regarding claim 6, Shearer teaches invention set forth above, Shearer further teaches wherein the non-removable self contained energy storage component is re-charged with energy from the self-harvesting energy component  (see para 0145-0148).
	Regarding claim 7, Shearer teaches invention set forth above, Shearer further teaches wherein the non-removable self contained energy storage component comprises one or more super capacitors  (see para 0145-0148).
	Regarding claim 8, Shearer teaches invention set forth above, Shearer further teaches wherein the one or more super capacitors are charged to a threshold that is no more than 80% to 85% of its maximum rated capacity (see para 0145-0148).
	Regarding claim 9, Shearer teaches invention set forth above, Shearer further teaches wherein the power sub-system supplies power to the communication sub-system, the external function interface sub-system, and the management sub-system (see 57-59 para 0155-0230).
	Regarding claim 10, Shearer teaches invention set forth above, Shearer further teaches wherein the external function interface supplies power to external components comprising valve control devices and sensors (see 57-59 para 0116, 0191).
Allowable Subject Matter
Claims 16-40 are allowed. Claim 41 would be allowable upon correction of the objection noted above.
	Regarding claim 16, Closest found prior art Shearer et al (US 20100090656) teaches method of low power remote control and sensing, the method comprising: self-harvesting and storing energy by a device wherein the device is a remote in-field installed device (see 20 fig.57-59 para 0155-0160); controlling supply and consumption of the energy by the device (see 20 fig.57-59 para 0155-0160); interacting with other external devices (see 20 fig.57-59 para 0157-0160); 
	Shearer  doesn’t expressly teach wherein the interacting comprises: receiving information regarding external environmental conditions from an external sensor; and directing control of an external component based upon the external environmental conditions; wirelessly communicating with a remote gateway device on a periodic basis to report information and receive commands and data; coordinating activities associated with the self-harvesting, the controlling supply and consumption of the energy, and the interacting with other external devices, wherein the coordinating comprises directing: collection and storage of the self harvested energy in a non removable storage component; and ensuring sufficient energy is available before performing internal tasks and external activities.
	Hence claim 16 is deemed allowable.
	Claims 17-22 depend on allowable claim 16, hence claims 1-22 are also deemed allowable.
	Regarding claim 23, Closest found prior art Shearer et al (US 20100090656) teaches a self-contained controller device, said device comprising: an enclosure defining an interior space and comprising a first opening; a second opening and a third opening, wherein the enclosure is sealed to restrict water entry to the interior space; an energy harvesting device sealed with respect to the first opening to restrict water entry to the interior space, the energy harvesting device operable to generate and provide power; a plurality of super capacitors disposed within the interior space and operable to receive and store power generated from the energy harvesting device; control electronics disposed within the interior space and comprising a processor and re-programmable memory, the control electronics coupled to receive power from the plurality of super capacitors and operable for capturing sensor data, operable for generating valve control information and further operable to communicate with a remote control station; a wireless communication device disposed within the interior space and coupled to the control electronics and operable to provide wireless communication for the control electronics; and input/output circuitry operable for generating signals responsive to the control electronics to control exterior valves and further operable for receiving sensor data from exterior sensors, wherein the input/output circuitry is disposed within the interior space and coupled to ports disposed at the second and third openings.
	Hence claim 23 is deemed allowable.
	Claims 24-41 depend on allowable claim 23, hence claims 24-41 are also deemed allowable.
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 11, Shearer teaches invention set forth above, Shearer doesn’t expressly teach wherein the power sub-subsystem supplies power at a first voltage level to the external function interface and supplies power at a second voltage level to the communication sub-system and the management sub-system wherein the first voltage level is higher than the second voltage level.
	Hence claim 11 will be deemed allowable if written in independent form.
	Claim 12 depends on objected claim 11, hence claim 12 will also be deemed allowable if claim 11 is written in independent form. 
	Regarding claim 13, Shearer teaches invention set forth above, Shearer doesn’t expressly teach further comprising an enclosure structurally configured to secure and seal the power sub-system, the external function interface sub-system, the management sub-system and the communication sub-system wherein the seal is operable to seal against external environmental conditions.
	Hence claim 13 will be deemed allowable if written in independent form.
	Claims 14 and 15 depend on objected claim 13, hence claims 14 and 15 will also be deemed allowable if claim 13 is written in independent form. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836